Citation Nr: 0617336	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-38 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a March 2001 rating decision, which denied service 
connection for vertigo, should be reversed or revised on the 
basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel




INTRODUCTION

The veteran had active service from December 1944 to June 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

The Board notes that the veteran, in statements dating in 
August 2001, June 2002, and April 2003, appears to raise 
claims for increased ratings for bilateral hearing loss, 
chronic otitis externa, and tinnitus.  These matters are 
REFERRED to the RO for the appropriate action.


FINDINGS OF FACT

1.  Service connection for vertigo was denied by the RO in a 
March 2001 rating decision. The veteran did not appeal this 
decision to the Board.

2.  The March 2001 decision was reasonably supported by 
evidence then of record, and the record does not demonstrate 
that the RO incorrectly applied the statutory or regulatory 
provisions extant at that time such that the outcome of the 
claim would have been manifestly different but for the error.


CONCLUSION OF LAW

The March 2001 rating decision did not constitute CUE error 
and cannot be reversed or revised on the basis on CUE.  38 
U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 C.F.R. § 3.105(a), previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  CUE is a very specific and rare kind of 
error of fact or law that compels the conclusion, with which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, it 
must be shown that the correct facts, as they were known at 
the time, were not before the adjudicator (disagreement as to 
how the facts should have been weighed will not suffice) or 
the law in effect at the time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  See Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001).

To assert a valid claim of CUE, the claimant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; he must, with some degree of specificity, identify 
the alleged error and provide persuasive reasons why the 
result would have been different but for the alleged error.  
Mere disagreement with how the RO evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  In addition, allegations that the VA breached its 
duty to assist also cannot form a basis for CUE, nor can a 
non-specific claim of error.   

At the time of the 2001 decision, the law provided that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2000).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000).

In this case, the RO denied the veteran's claim for service 
connection for vertigo in a March 2001 rating decision.  The 
veteran did not file an appeal to the Board on this decision.  
Consequently, that decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2000).  

Initially, the veteran claimed CUE because his service-
connected hearing loss and tinnitus were not considered in 
the denial of service connection for vertigo, and supports 
this allegation by asserting the RO did not review treatment 
records from the VA Medical Center (VAMC) in Gainesville, 
Florida.  In other words, the veteran asserts that the VA did 
not properly weigh or consider all relevant evidence.  As 
noted above, disagreement with how the facts were weighed or 
evaluated does not constitute CUE.  

The claims file contains multiple requests by the RO for the 
Gainesville VAMC records, and a corresponding statement from 
the Gainesville VAMC stating that all records were 
perpetualized in 1977, thereby rendering them unavailable.  
Statements were also submitted by the University of Florida 
clinic stating that they only maintain records for 7 years, 
and from a private physician stating that all records pre-
dating 1985 were no longer available.  

The evidence of record indicates that the RO obtained and 
reviewed all available relevant evidence.  A review of the 
record reveals multiple treatment records that attributed the 
veteran's vertigo to post -service incidents, such as mini-
transient ischemic attacks or strokes.  There was no 
competent medical evidence connecting the veteran's vertigo 
with service or with the veteran's service-connected 
disabilities.  Consequently, the record at that time does not 
support a finding that CUE occurred in the March 2001 
decision.

Given the nature of a claim to revise an earlier decision 
based upon CUE, VA has no further duty to notify the 
appellant of the evidence required to substantiate his appeal 
or to assist him in developing evidence since the evaluation 
of a CUE claim is based upon the record as it was constituted 
at the time of the decision as to which revision is sought.  
Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002) 
(holding, in order to constitute CUE, the alleged error must 
have been outcome determinative and the error must have been 
based upon the evidence of record at the time of the original 
decision).  



ORDER

The request to reverse or revise on the basis of CUE the 
March 2001 RO decision that denied service connection for 
vertigo is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


